UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
WILBERT WILLIAMS, IV : CIVIL ACTION NO. 2:19-cv-0198
VERSUS ; JUDGE JAMES D. CAIN, JR.
TIMOTHY HOOPER : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 10] of the Magistrate Judge
previously filed herein, determining that the findings are correct under the applicable law, and
noting the lack of objections to the Report and Recommendation in the record;

IT IS ORDERED that the instant petition be DENIED and DISMISSED WITH
PREJUDICE as sminely, under Rule 4 of the Rules Governing § 2254 Proceedings in the United
States District Courts.

THUS DONE AND SIGNED in Chambers this as day of Du / V/ ‘

0. Ke

2— JAMES D. CAIN, JR
UNITED STATES DISTRICT JUDGE

2019.
